Case 3:20-cv-05484-TKW-MJF Document 13 Filed 09/24/20 Page 1 of 7

UNITED STATES DISTRICT COURT NORTHERN DISTRICT OF FLORIDA
PENSACOLA DIVISION

KENT E. HOVIND, an individual*,

PAUL JOHN HANSEN, as trustee for
Creation Science Evangelism (CSE),
a non-statutory trust,

Plaintiffs, Case No. 3:20CV5484 TK W/MJF

VS.

UNITED STATES OF AMERICA, (USA) an entity,

MARGARET CATHARINE RODGERS, an individual,

THE ESTATE OF JOHN DAVID ROY ATCHISON, an individual,
MICHELLE HELDMYER, an individual,

SCOTT SCHNEIDER, an individual,

ALAN STUART RICHEY, an individual,

Defendants.

 

PLAINTIFFS’ OBJECTIONS TO REPORT AND RECOMMENDATIONS

OF JUDGE MICHAEL J. FRANK

COMES NOW PLAINTIFFS, KENT E. HOVIND, an individual, and
PAUL JOHN HANSEN, as trustee of CREATION SCIENCE EVANGELISM
(CSE), a non-statutory trust, would show that the REPORT AND
RECOMMENDATION OF JUDGE MICHAEL J. FRANK should be denied for

the following good and sufficient reasons. To witt:

Plaintiffs’ Objection to REPORT AND RECOMMENDATION of Judge Michael J. Fran
20-09-22
Page 1 of 7
Case 3:20-cv-05484-TKW-MJF Document 13 Filed 09/24/20 Page 2 of 7

1.
NOBLE SENTIMENTS IN RULES & LEGISLATION

Sometimes well-meaning elected-officials and legislators, very much not unlike
ourselves, acting upon very noble sentiments pass rules/legislation/laws/codes that are
un-Constitutional. Then when well-meaning individuals either State or Federal prepare to
act upon these rules, laws or codes enacted by well-meaning legislators/elected-officials
sometimes overlook the fact that they are preparing to commit a felony under Federal
Statute 18USC241/242 that can even carry capital-punishment. Under the landmark
Supreme Court decision “Marbury v. Madison, 5 U.S. 137,” the US Supreme Court ruled
that; “A Law repugnant to the Constitution is void.” Thus no court or any individual at
any level can attempt to enforce a rule, code, law, or statute that violates or deprives an
individual or either his civil or Constitutional rights.

2.
JUDICIAL PROCESS

The ability of the people or an individual to address a civil or criminal concern,
however well learned or not, cannot be removed by policy or rules that constitute
deviation from the intent of the process of justice. When a rule, code, law, or statute, has
an abnormal desire for adherence to a procedure, however important but handicaps or
incapacitates the pleading of an individual to a detrimental degree then the validity or
value of the rule that does so must be called into question. If this condition deprives the

Plaintiffs’ Objection to REPORT AND RECOMMENDATION of Judge Michael J. Frank
20-09-22
Page 2 of 7
Case 3:20-cv-05484-TKW-MJF Document 13 Filed 09/24/20 Page 3 of 7

individual of justice because the rules referenced incapacitate the pleadings from fully
conveying or addressing the issues of the matter for consideration and being weighed,
then the rule however noble or well-meaning cannot be considered to apply if Justice no
longer has the capacity to be served in the matter because of this forced incapacity. Under
18USC242 this constitutes not a civil, but a criminal offence. Even for a member of the
judiciary. A member of the judiciary can only support and enforce an individuals civil
and Constitutional rights, and therefore cannot deprive them of those rights under “color-
of-law”. Judge Hope Thai Cannon’s order to re-plead and reduce or eliminate portions of
facts necessary to properly support the pleading cannot be construed as either valid or
lawful under any circumstances and therefore cannot be made to require a response. To
require a response would constitute the criminal act of “depriving an individual of his or
her civil rights under color of law” and is not to be appealed, it is to be prosecuted. Only
the pleader can identify the lawful length of a pleading, not the jurist. If a jurist was
omniscient, then they could easily define how much material was required for each
pleading because they already know it all. However, because no jurist is omniscient then
only the pleader can define how much matter is required to communicate their concerns.

Because it is the pleaders concerns being communicated.

Plaintiffs’ Objection to REPORT AND RECOMMENDATION of Judge Michael J. Frank
20-09-22
Page 3 of 7

 

 
Case 3:20-cv-05484-TKW-MJF Document 13 Filed 09/24/20 Page 4 of 7

3.
FACTS
. Judge Michael J Frank does not take into account that the Plaintiff's began the
long process of re-pleading the moment that the request was originally made by
Judge Hope Thai Cannon regardless of lawfulness of Judge Cannon’s request.
. Plaintiffs’ completed the PLAINTIFFS’ THIRD AMENDED PETITION and filed
that re-pleading on 2020-Sept-04.
. The REPORT AND RECOMMENDATION pleading was filed on 2020-Sept-10,
six (6) days (almost a week) after Plaintiffs’ re-pleaded.
. Furthermore; Judge Michael J. Frank states that under Federal Rules of Evidence
201 (b) that Judge Hope Thai Cannons order was not properly objected to.

PRAYER

WHEREFORE; As Judge Hope Thai Cannons’ original order to re-plead cannot

be construed as lawful in any form and this response shall be considered a formal

objection to Judge Hope Thai Cannons order.

FURTHERMORE; And that the REPORT AND RECOMMENDATION pleading

being filed six (6) days after plaintiffs THIRD AMENDED PETITION was already filed

indicating that this report was filed in error, Plaintiff prays that the Honorable court

disregard the REPORT AND RECOMMENDATION pleading and allow Plaintiffs’ to

proceed with suit.

Plaintiffs’ Objection to REPORT AND RECOMMENDATION of Judge Michael J. Frank
20-09-22
Page 4 of 7

 
Case 3:20-cv-05484-TKW-MJF Document 13 Filed 09/24/20 Page 5 of 7

RESPECTFULLY SUBMITTED:

KENT E HOVIND

488 Pearl Lane

Repton Alabama 36475

* Telephone (251) 362-4635

 

and

[oul Jokm Harasn

 

PAUL JOHN HANSEN,
as Trustee of CSE

P.O. Box 314,

Repton, Alabama 36475*
Telephone (251) 362-8231

Terms defined:

*individual — as a man possessing “unalienable Rights”, as such is enumerated in the Declaration

of Independence July 4, 1776.

Plaintiffs’ Objection to REPORT AND RECOMMENDATION of Judge Michael J. Frank
20-09-22
Page 5 of 7

 

 
Case 3:20-cv-05484-TKW-MJF Document 13 Filed 09/24/20 Page 6 of 7

CERTIFICATE OF SERVICE
I hereby certify that on this 22 day of September, 2020, the above and foregoing
was forwarded by certified mail, return receipt requested, and/or by fax transmission

and/or hand delivery to Defendants, and to all other counsel of record by regular mail.

MARGARET CATHARINE RODGERS, an individual,
US COURTHOUSE

1 N PALAFOX ST
PENSACOLA FL 32502-5665

MICHELLE HELDMYER, an individual,

 

 

 

 

 

2409 Vance Ter Port

Charlotte, FL 33981-1040,
Office: 970-201-0995,
htreadwater@yahoo.com

Bar Association Number: 616214

 

SCOTT M. SCHNEIDER, an individual,

Scott M. Schneider

Account Supervisory Special Agent,

U.S. Treasury IRS Criminal Investigation Main office '
7180 N 9th Ave,
Pensacola, FL 32504 (850) 475-7360

 

ALAN STUART RICHEY, an individual,

ALAN S RICHEY,
331 SENTINEL FIRS RD,
Plaintiffs’ Objection to REPORT AND RECOMMENDATION of Judge Michael J. Frank
20-09-22
Page 6 of 7
Case 3:20-cv-05484-TKW-MJF Document 13 Filed 09/24/20 Page 7 of 7

PORT HADLOCK, WA 98339-9763,
[Washington State Bar Association ID Number: 30578]
Telephone: (360) 437-4005

UNITED STATES OF AMERICA, (USA) an entity,

Pensacola Division
21 East Garden Street
Suite 400

Pensacola, FL 32502
(850) 444-4000

U.S. Department of Justice
950 Pennsylvania Avenue, NW
Washington, DC 20530-0001

Kent Korvrnel

KENT E HOVIND

488 Pearl Lane

Repton Alabama 36475

* Telephone (251) 362-4635

 

Plaintiffs’ Objection to REPORT AND RECOMMENDATION of Judge Michael J. Frank
20-09-22
Page 7 of 7

 
